J-S81006-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF                            :   IN THE SUPERIOR COURT OF
    PENNSYLVANIA                               :        PENNSYLVANIA
                                               :
                                               :
                 v.                            :
                                               :
                                               :
    JOSE ANTONIO RAMOS                         :
                                               :   No. 605 MDA 2017
                       Appellant               :

                  Appeal from the PCRA Order November 22, 2016
                  In the Court of Common Pleas of Luzerne County
                Criminal Division at No(s): CP-40-CR-0003982-2012


BEFORE:      PANELLA, J., STABILE, J., and PLATT, J.

JUDGMENT ORDER BY PANELLA, J.                              FILED APRIL 11, 2018

        Jose Ramos appeals pro se from the order dismissing his timely, first

petition pursuant to the Post Conviction Relief Act (“PCRA”). On appeal, Ramos

abandons all the claims he presented to the PCRA court, instead arguing that

his sentence is illegal pursuant to Commonwealth v. Muniz, 164 A.3d 1189

(Pa. 2017). In response, the Commonwealth notes that all of Ramos’s initial

issues    are    now   waived.     See   Appellee’s   Brief,   at   7.   However,   the

Commonwealth requests this case be remanded so that Ramos may properly

challenge the legality of his sentence before the PCRA court.




____________________________________________


   Retired Senior Judge assigned to the Superior Court.
J-S81006-17


      We agree with the Commonwealth. Ramos has waived all issues

previously raised in the PCRA court by failing to brief them on appeal. See

Commonwealth v. Johnson, 985 A.2d 915, 924 (Pa. 2009). In contrast, his

claim that Muniz renders his sentence illegal cannot be waived, so long as

there is jurisdiction to hear it. See Commonwealth v. Rivera-Figueroa, 174

A.3d 674, 678 (Pa. Super. 2017). “Therefore, the best resolution of this case

is to vacate, remand, and offer Appellant the opportunity to argue Muniz.”

Id., at 679.

      Order vacated. Case remanded for further proceedings consistent with

this decision. Jurisdiction relinquished.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/11/2018




                                      -2-